Title: James Lovell to Abigail Adams, 9 March 1779
From: Lovell, James
To: Adams, Abigail




Mar. 9. 1779


It is hardly necessary that I should tell the amiable Portia of my having within 4 days received a letter from her worthy Husband, as the date is no later than Sepr. 26, and Capt. Bradford mentions having received others, doubtless later and inclosing some for you. We have this Morning also received one from him (Mr. A.) dated Sepr. 7th. At the Time I received the first mentioned Congress had from him one of Decr. 6th or 7th so that he was then well.
He has seen an intercepted Letter of Simeon Deane to Silas which contained some indecent hints respecting the Adamses but he com­ments upon it with his usual Superiority and properly despises the Writing and the Writer. He pays us, great Folks, off, as he used to do when here, for not seeing that Taxation is the only Remedy against Depreciation, in our Circumstances.
I would close here by telling you how affectionately I esteem you, if I was not sure that it would rather mortify than please you while your mind is anxious to know how this indecisive Assembly intend to dispose of your best Friend. There is a strange Delay and something of Mystery in the Propositions that have been lately made here respecting our foreign Affairs. But, be assured, I have not yet perceived any Thing which probably will affect Mr. A—— in a disagreable Manner. I am not entitled to write so confidentially to you about the mighty Congress as Mr. A. used to. For though I think I may venture, yet I do not know how far. We are talking here about War or Peace. Would to God we were vigorously acting for one or the other. Look round you and guess which of the two we ought to talk least about. I hope that we shall not gape so eagerly after a desirable Object as to break our Necks in the Pursuit. We had better keep our Eye upon the Ditch and the Cheveaux de Frize though our Fancy will be roving.
But, I had better quit this Topic, or I shall destroy all the Credit of your Sagacity, and bring you down to a par with the Wiseacre who was called upon to tell whether his Wife had brought him a Girl or a Boy, and who guessed right at the second Tryal. I will give your Wit and Judgment fairer Play, that I may have if possible some new Cause to admire you.

JL


What signifies putting above those Initials the particular Truth which I hope is graven among the Articles of your Belief.

